COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                   ORDER ON MOTION FOR REHEARING


Appellate case name:       Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:     01-11-00098-CV

Trial court case number:   980231

Trial court:               County Civil Court at Law No. 1 of Harris County, Texas


       Appellants’ motion for rehearing is DENIED.

       It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

                  Panel consists of Chief Justice Radack and Justices Higley and Brown.


Date: May 15, 2013